DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    113
    563
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendments filed on February 11th 2021. Claims 1, 3-15 are pending examination. Claim 2 canceled.

Claim Objections
5.	Claims 4, 5 are objected to because of the following informalities:  because of dependency issue, claims 4, 5 dependent on canceled claim 2. Appropriate correction is required.
	Claim 12 is objected to because of the following informalities:  because of dependency issue, claim 12 is a method claim which depended on a system claim 1. Claim 12 should be an independent claim. Appropriate correction is required.

Response to Arguments
6.	The objection to the title has been withdrawn in view of new title submitted by Applicant.
Applicant’s arguments with respect to claims 1, 3-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections 
Remarks: CONCLUSION:
Applicant requests that the Examiner contact the applicant’s representative, to discuss impediment.
Examiner recommends contacting the Examiner before submitting response to discuss amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al (US 20140105457 A1) in view of Kuoch et al (US 20110002507 A1).
Regarding Claim 1, Metzler disclosed, a measuring system (Metzler: ¶ 57, a geodetic measuring device) comprising: a measuring instrument including: 
a base unit configured for positioning the measuring instrument, a support unit mounted on the base unit and configured for being horizontally rotatable relative to the base unit (Metzler: ¶s 28-52), a targeting unit comprising a distance meter, the targeting unit being mounted on the support unit and configured for being vertically rotatable relative to the support unit, the distance meter having a targeting axis, a first angle encoder configured for measuring a horizontal angular position of the support unit, a second angle encoder configured for measuring a vertical angular position of the targeting unit (Metzler: ¶s 36-52), a camera with a field of view that is crossed by the targeting axis, wherein the camera is configured for capturing image data (Metzler: ¶s 26, 57), a control unit configured for computing a position of a target based on a preconfigured target attribute (Metzler: ¶s 14, 57); and a computer system being configured for: receiving the image data from the camera, executing a classifier (Metzler: ¶s 3, 5, data logger or field computer, ¶s 27, 58), the classifier being configured for determining at least one of a plurality of classes based on classifying at least part of the image 
Metzler does not explicitly disclosed, validating the preconfigured target attribute based on the at least one class target attribute which the determined at least one of the plurality of classes is associated with, generating result data based on the validation. However, Kuoch et al disclosed, validating the preconfigured target attribute based on the at least one class target attribute which the determined at least one of the plurality of classes is associated with, generating result data based on the validation (Kuoch: ¶s 24, 37, 117, 138, claim 10). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Metzler to incorporate, validating the preconfigured target attribute based on the at least one class target attribute taught by Kuoch. The rationales and motivations would have been to analyze image data to determine obstacles, whereby determining different class and/or shapes of objects are well known in the object classification arts (Kuoch: ¶s 13-28).
Regarding Claim 2, canceled.
claim 2, wherein the computer system being configured for automatically selecting a measuring parameter or tracking parameter based on the at least one probability value (Metzler: ¶s 43, 47). Regarding Claim 5, Metzler disclosed, the measuring system according to any of claim 2, wherein the measuring parameter or the tracking parameter comprising a target additive constant belonging to a target represented with the image data, and the computer system being configured for automatically adding the target additive constant to a raw distance measurement value measured with the distance meter in order to provide a corrected distance measurement value (Metzler: ¶s 4, 51, claim 33). Regarding Claim 6, Metzler disclosed, the measuring system according to claim 1, wherein the classifying comprises: mapping the at least part of the image data onto the respective class based on intensity values of the image data, or 
a remote computer, wherein the measuring instrument is configured for connecting to the remote computer, a controller device, wherein the measuring instrument is configured for connecting to the controller device, or the measuring instrument (Metzler: ¶s 5, 57, 58, 27). Regarding Claim 8, Metzler disclosed, the measuring system according to claim 1, further comprising a user interface unit, the user interface unit being configured for: receiving the result data from the computer system, and outputting a signal in response to the result data (Metzler: ¶s 13, 55). Regarding Claim 9, Metzler disclosed, the measuring system according to claim 8, wherein the signal represents a choice of at least one class target attribute which the determined at least one of a plurality of classes is associated with (Metzler: ¶s 43, 44). Regarding Claim 10, Metzler disclosed, the measuring system according to claim 9, the user interface unit being configured for receiving a user input, the user input being based on: a selection of one of the choice of at least one class target The same rationale and motivation applies as given for the claim 1.
Regarding Claim 13, the substance of the claimed invention is identical to that of claim 3. Accordingly, claim 13 is rejected under similar rationale.
Regarding Claim 14, the substance of the claimed invention is identical to that of claim 4. Accordingly, claim 14 is rejected under similar rationale
Regarding Claim 15, the substance of the claimed invention is identical to that of claim 5. Accordingly, claim 15 is rejected under similar rationale.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        March 22, 2021